Citation Nr: 1036432	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  04-34 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a disorder manifested 
as dizziness, to include as due to a head injury and/or 
undiagnosed illness.

2.  Entitlement to service connection for a 
gastrointestinal/digestive system disorder (claimed as 
gastroenteritis) to include as due to an undiagnosed illness.

3.  Entitlement to an initial rating higher than 10 percent for 
depression and posttraumatic stress disorder (PTSD).

4.  Entitlement to an initial rating higher than 10 percent for a 
left ankle strain.

5.  Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1979 to July 1999.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a January 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

The Veteran requested a hearing before the Board.  The requested 
hearing was conducted in July 2006 by the undersigned Veterans 
Law Judge.  A transcript is associated with the claims file.  The 
appeal was remanded by the Board in February 2007 for additional 
development.  

After reviewing the contentions and evidence of record, the Board 
finds that the issues on appeal are more accurately stated as 
listed on the title page of this decision.

Unfortunately, the appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Appellant if further action is required.




REMAND

In the February 2007 Remand, the Board directed the RO to afford 
the Veteran VA examinations for all of his disorders.  
Appointments were scheduled for dates in October 2008.  Notations 
in the file indicate that the Veteran contacted the VA hospital 
and requested his appointments to be scheduled all on the same 
day as he did not want to have to take multiple trips and have to 
take multiple days off work.  The VA examination administrator 
informed the Veteran that it was not possible to schedule all of 
his examinations for the same day and the Veteran indicated 
several weeks later that he would not be coming to his 
appointments.

The Veteran submitted a statement in October 2009.  He stated 
that the VA facility where the examinations were scheduled was 
far away from his house and that he could not afford to take off 
from work multiple days in one week.   

Another set of examinations has been requested by the Veteran's 
representative.  The Veteran is reminded that he is expected to 
attend scheduled examinations.  VA has a duty to assist the 
Veteran in obtaining information and the Veteran has a duty on 
his part to cooperate with VA in developing a claim.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty 
to assist is not always a one-way street").  VA's duty must be 
understood as a duty to assist the Veteran in developing his 
claim, rather than a duty on the part of VA to develop the entire 
claim with the Veteran performing a passive role.  Turk v. Peake, 
21 Vet. App. 565, 568 (2008).  

In this instance, the Veteran must aid in the development of his 
claims by attending the VA examinations as requested.  The 
consequences of failure to report for a VA examination without 
good cause may include denial of his claims.  38 C.F.R. § 3.655 
(2009).  Additionally, when a Veteran fails to report for an 
examination, the claim shall be rated based on the evidence of 
record.  Id.  

The Veteran should also note that the scheduled VA examinations 
are not for treatment purposes.  It is imperative that the 
Veteran attend all of the scheduled VA examinations so that it 
can be determined if he should be awarded service connection for 
his dizziness and gastrointestinal/digestive system disorders and 
to determine the appropriate disability rating he is entitled to 
for his service-connected PTSD and depression, left ankle strain, 
and hearing loss.

Additionally, the Board notes that the Veteran has a documented 
head injury.  See January 1990 service treatment note.  An 
opinion should be obtained to determine whether the Veteran's 
disorder manifested by dizziness is causally or etiologically due 
to the head injury received during service.

Accordingly, the case is REMANDED for the following actions:

1.  If possible, work with the Veteran to 
schedule his multiple VA examinations at 
the closest facility.  If it is not 
possible to schedule all the examinations 
on one day, group the VA examinations into 
multiple days, preferably over the course 
of several weeks, to avoid having 
sequential days of examinations.  

2.  Afford the Veteran a VA examination 
for a disorder manifested by dizziness, to 
include as due to a head injury and/or 
undiagnosed illness.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file.

After the claims file is reviewed, the 
examiner should offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that a disorder 
manifested by dizziness is causally or 
etiologically related to service, 
including the documented head injury as 
well as the Veteran's account of hitting 
his head on several other occasions, or is 
due to an undiagnosed illness from Persian 
Gulf service.

In providing this opinion, the 
examiner must acknowledge and discuss 
any lay evidence of a continuity of 
symptomatology.  

The examiner is also reminded that an 
examination is inadequate where the 
examiner does not comment on the Veteran's 
report of an in-service injury and instead 
relies on the absence of evidence in the 
service treatment records to provide a 
negative opinion.  

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  If there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.

3.  Afford the Veteran a VA examination 
for a gastrointestinal/digestive system 
disorder, to include as due to an 
undiagnosed illness.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file.

After the claims file is reviewed, the 
examiner should offer comments and an 
opinion addressing whether it is more 
likely than not (i.e., probability greater 
than 50 percent), at least as likely as 
not (i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent), that any 
gastrointestinal/digestive disorder is 
causally or etiologically related to 
service, including as due to an 
undiagnosed illness from Persian Gulf 
service.

In providing this opinion, the 
examiner must acknowledge and discuss 
any lay evidence of a continuity of 
symptomatology.  

The examiner is also reminded that an 
examination is inadequate where the 
examiner does not comment on the Veteran's 
report of in-service symptoms and instead 
relies on the absence of evidence in the 
service treatment records to provide a 
negative opinion.  

If it is not possible to provide the 
requested opinion without resort to 
speculation, the examiner should state why 
speculation would be required in this case 
(e.g., if the requested determination is 
beyond the scope of current medical 
knowledge, actual causation cannot be 
selected from multiple potential causes, 
etc.).  If there are insufficient facts or 
data within the claims file, the examiner 
should identify the relevant testing, 
specialist's opinion or other information 
needed to provide the requested opinion. 

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  The claims folder must be provided 
to the examiner for review.  The examiner 
must state in the examination report that 
the claims folder has been reviewed.

4.  Afford the Veteran a VA examination to 
determine the current severity of his 
service-connected depression and PTSD.  
The examiner is requested to determine all 
current manifestations associated with the 
Veteran's depression and PTSD and to 
comment on their severity.  

The examination should specifically 
address the degree of social and 
occupational impairment caused by the 
Veteran's PTSD.  A current Global 
Assessment of Functioning (GAF) scale 
score should be provided.  

The claims folder should be available for 
review in conjunction with the 
examination.  The examiner should also 
indicate the effect, if any, that the 
Veteran's depression and PTSD have on his 
employability.  All findings, and the 
reasons and bases therefore, should be set 
forth in detail.

5.  Afford the Veteran an orthopedic 
examination and neurological examination 
to determine the current severity of his 
service-connected disability of the left 
ankle.  Any appropriate X-rays or other 
studies should be performed and the 
interpretations should be associated with 
the claims file.  

The examiner should describe all 
manifestations of current disability due 
to the service-connected ankle disorder in 
detail.  The examiner should state the 
range of motion of the Veteran's ankle, in 
degrees, noting the normal range of 
motion.  The examiner should identify the 
limitations on activity imposed by the 
disabling conditions, viewed in relation 
to the medical history, and considered 
from the point of view of the Veteran 
working or seeking work, with a full 
description of the effects of the 
disability upon his ordinary activity.  

An opinion should be provided regarding 
whether pain due to the service-connected 
disabilities significantly limits 
functional ability during flare-ups or 
with extended use.  It should be noted 
whether the objective clinical evidence is 
consistent with the severity of the pain 
and other symptoms reported by the 
Veteran.  

The examiner also should indicate whether 
the ankle exhibits weakened movement, 
excess fatigability, or incoordination 
that could be attributed to the service-
connected disability.  A complete 
rationale should be provided for all 
opinions offered.  

6.  Afford the Veteran a VA audiological 
examination to assess the current level of 
his bilateral hearing loss disability.  
The examiner is requested to report 
complaints and clinical findings in 
detail, including pure-tone threshold 
averages and speech discrimination scores 
and the functional/occupational effects 
caused by the hearing loss.

7.  The Veteran is hereby notified that it 
is his responsibility to report for the 
examinations scheduled in connection with 
this REMAND and to cooperate in the 
development of his case.  

The consequences of failure to report for 
a VA examination without good cause may 
include denial of his claims.  38 C.F.R. § 
3.655 (2009).

8.  After all of the above actions have 
been completed, readjudicate the claims.  

If the claims remain denied, issue to the 
Veteran a supplemental statement of the 
case, and afford the appropriate period of 
time within which to respond thereto.  

Thereafter, the case should be returned to 
the Board, if in order.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


